In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated July 13, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The proponent of a motion for summary judgment must make a prima facie showing of entitlement to judgment as a matter of law, and the failure to sustain that initial burden requires the denial of the motion (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557, 562). Contrary to the defendant’s contention, it failed to sustain its burden of offering sufficient evidence as to the trivial nature of the alleged defect in the subway station flooring where the injured plaintiff fell (see, Trincere v County of Suffolk, 90 NY2d 976). Accordingly, the Supreme Court properly denied the motion. Santucci, J. P., Sullivan, McGinity and Luciano, JJ., concur.